Name: Commission Regulation (EC) No 82/96 of 22 January 1996 amending Regulation (EEC) No 536/93 laying down detailed rules on the application of the additional levy on milk and milk products
 Type: Regulation
 Subject Matter: EU finance;  processed agricultural produce;  agricultural structures and production;  documentation
 Date Published: nan

 Avis juridique important|31996R0082Commission Regulation (EC) No 82/96 of 22 January 1996 amending Regulation (EEC) No 536/93 laying down detailed rules on the application of the additional levy on milk and milk products Official Journal L 017 , 23/01/1996 P. 0001 - 0002COMMISSION REGULATION (EC) No 82/96 of 22 January 1996 amending Regulation (EEC) No 536/93 laying down detailed rules on the application of the additional levy on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3950/92 of 28 December 1992 establishing an additional levy in the milk and milk products sector (1), as last amended by Regulation (EC) No 1552/95 (2), and in particular Article 11 thereof,Whereas the Annex to Commission Regulation (EEC) No 536/93 (3), as last amended by Regulation (EC) No 470/94 (4), contains a specimen of the annual questionnaire on the application of the additional levy arrangements; whereas the fourth indent of Article 8 fixes the date by which the Member States are to forward to the Commission the duly completed questionnaire at 1 September of each year; whereas experience has shown that the replies to the questionnaire should be updated regularly to improve administration of these arrangements and whereas it is useful to clarify the wording of several points of the questionnaire;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 536/93 is hereby amended as follows:1. the following paragraph is added to the fourth indent of Article 8:'Where the information changes, in particular as a result of the checks provided for in Article 7, an update shall be communicated to the Commission before 1 December, 1 March and 1 July of each year.`2. the Annex is replaced by the Annex to this Regulation.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 January 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 405, 31. 12. 1992, p. 1.(2) OJ No L 148, 30. 6. 1995, p. 43.(3) OJ No L 57, 10. 3. 1993, p. 12.(4) OJ No L 59, 3. 3. 1994, p. 5.ANNEX Annual questionnaire on the application of the arrangements on additional levies on milk and milk products introduced by Regulation (EEC) No 3950/92 >START OF GRAPHIC>PERIOD OF APPLICATION: MEMBER STATE:1. Deliveries1.1. Number of purchasersof which groups of purchasers1.2. Sum of individual reference quantities allocated for deliveries before the quantities under 1.4. are taken into account (tonnes)1.3. Number of procedureof which producers with reference quantities for direct sales also1.4. Number of temporary conversions of the reference quantities requested pursuant to Article 4 (2) of Regulation (EEC) No 3950/92- deliveries into direct sales and quantities concerned (tonnes)- direct sales into deliveries and quantities concerned (tonnes)1.5. Average representative fat content (g/kg)1.6. Quantity of deliveries of milk and milk equivalent (tonnes)of which milk products in milk equivalent (tonnes)1.7. Average real fat content of deliveries (g/kg)1.8. Adjustment of deliveries to representative fat content (tonnes)1.9. Number of temporary transfers of reference quantities recorded at 31 Decemberand quantities concerned (tonnes)1.10. Unused reference quantities before possible reallocation (tonnes)1.11. Number of producers by category benefiting under Article 2 (4) of Regulation (EEC) No 3950/92amounts redistributed by category of producers (national currency)amounts allocated to finance measures under the first indent of Article 8 of Regulation (EEC) No 3950/92 (national currency)2. Direct sales2.1. Sum of individual reference quantities allocated for direct sales before the quantities under 1.4. are taken into account (tonnes)2.2. Number of producers2.3. Quantities covered by direct sales of milk and milk equivalent (tonnes)of which milk products in milk equivalent (tonnes)of which - cream and butter- cheese- yoghurt- other2.4. Unused reference quantities before possible reallocation (tonnes)2.5. Amount of levies collected allocated for measures under the first indent of Article 8 of Regulation (EEC) No 3950/92 (national currency)>END OF GRAPHIC>